FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 08-10370
                 Plaintiff-Appellee,               D.C. No.
               v.                            2:07-cr-00295-KJD-
DAVID L. HARRIS,                                     GWF
             Defendant-Appellant.
                                                  OPINION

         Appeal from the United States District Court
                  for the District of Nevada
          Kent J. Dawson, District Judge, Presiding

                    Submitted July 13, 2009*
                    San Francisco, California

                       Filed July 24, 2009

     Before: Barry G. Silverman, Richard R. Clifton, and
             Milan D. Smith, Jr., Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                9645
9646              UNITED STATES v. HARRIS




                        COUNSEL

Jason F. Carr, Federal Public Defender’s Office, Las Vegas,
Nevada, for the defendant-appellant.

Peter S. Levitt, United States Attorney’s Office, Las Vegas,
Nevada, for the plaintiffs-appellees.
                    UNITED STATES v. HARRIS                 9647
                          OPINION

PER CURIAM:

   David L. Harris appeals his sentence following his convic-
tion for bank robbery in violation of 18 U.S.C. § 2113(a). We
review de novo the district court’s determination that Harris
qualified as a career offender under U.S.S.G. § 4B1.1. United
States v. Crawford, 520 F.3d 1072, 1077 (9th Cir. 2008). We
affirm.

   [1] Harris’s Nevada convictions for robbery and attempted
robbery categorically qualify as crimes of violence under
U.S.S.G. § 4B1.2. Like the California statute we analyzed in
United States v. Becerril-Lopez, 541 F.3d 881, 892 (9th Cir.
2008), any conduct under Nev. Rev. Stat. § 200.380 that did
not satisfy the generic definition of robbery, such as threats to
property, would satisfy the generic definition of extortion.
Harris’s attempts to distinguish Becerril-Lopez based on
Nevada’s interpretation of the “fear of injury” requirement are
inapposite: the California statute addressed in Becerril-Lopez
also permitted a conviction based on “fear of an unlawful
injury.” 541 F.3d at 890-91. The Nevada statute’s statement
that “[t]he degree of force used is immaterial if it is used to
compel acquiescence to the taking of or escaping with the
property” also does not distinguish it from the California stat-
ute analyzed in Becerril-Lopez. See, e.g., People v. Garcia, 45
Cal. App. 4th 1242, 1246 (Ct. App. 1996) (“[F]or purposes of
the crime of robbery, the degree of force is immaterial”),
overruled on other grounds by People v. Mosby, 92 P.3d 841,
847 n.2 (Cal. 2004). Thus, like the California robbery statute
analyzed in Becerril-Lopez, a conviction under Nev. Rev.
Stat. § 200.380 categorically qualifies as a crime of violence
for purposes of the career offender sentencing enhancement.

  AFFIRMED.